Citation Nr: 0109127	
Decision Date: 03/28/01    Archive Date: 04/03/01	

DOCKET NO.  98-03 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1964 to April 1967.

A review of the evidence of record discloses that in a 
hearing officer decision dated in December 1997, service 
connection for PTSD was granted.  A 50 percent evaluation was 
assigned, effective April 10, 1996.  In a hearing officer's 
decision dated in January 1999, the aforementioned decision 
was amended to reflect a 70 percent disability rating for the 
veteran's PTSD, effective April 10, 1996.  By rating decision 
dated in February 1999, the veteran was determined to be 
entitled to a total rating based on individual 
unemployability by reason of his service-connected PTSD.  His 
schedular rating remained 70 percent, but he was authorized a 
total compensation rating based on unemployability from April 
10, 1996.  The issue of whether or not he is entitled to a 
disability rating in excess of the 70 percent for his PTSD 
remains for consideration by the Board.

In an April 1999 statement, the veteran indicated that he 
wished to "appeal the date of onset.  I believe a clear and 
unmistakable error was made."  He did not elaborate.  
Regardless, this matter is not in proper appellate status at 
the present time.  The question is referred to the RO for 
appropriate action.


REMAND

A review of the evidence of record discloses that in a report 
of contact dated July 1999, the veteran was informed that his 
case was ready for a Board of Veterans' Appeals (Board) 
traveling board.  He was informed that it was not known when 
the next traveling board would be in Detroit, but it would 
likely not be until sometime in the year 2000.  He was 
informed that he could have a Board video conference and he 
expressed a desire to be scheduled for the next available 
video conference hearing.  He was informed that if he wished 
to have a video conference hearing, he had to send a letter 
saying that "I waive an in-person Board of Veterans' Appeals 
hearing and elect a  Board of Veterans' Appeals conference 
hearing if it is to my advantage."  No such waiver is of 
record.  The veteran was scheduled for a video hearing on 
September 21, 1999, but for whatever reason, apparently 
failed to report.

The undersigned also notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
the VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The Board notes that the duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

A review of the records in this case indicates that the 
veteran was being seen on a regular basis for psychiatric 
outpatient consultation in the 1980's and through 1997.  Of 
record is one progress note dated July 9, 1998, indicating 
the veteran was referred at that time for assessment of the 
severity of his PTSD and level of dysfunction.  However, 
there are no other records subsequent to 1997.  The Board 
notes that at the time of a VA psychiatric examination 
accorded the veteran in May 1997, he was given a global 
assessment of functioning (GAF) score of 45.  Following the 
psychological evaluation in July 1998, he was given a GAF 
score of 38.  Notation was made that his current stress level 
was severe because of what was reported as "loss of having 
lost primary support group."  Under Bell v. Derwinski, 
2 Vet. App. 611 (1992), VA is deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees, including VA physicians.  Id at 612-13.  
If those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of a claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  In late December 1997, a request was made for 
all outpatient records dating from 1987 to the present.  
However, there is no indication that a request has been made 
for any records subsequent to that time.  Again, the only 
medical evidence of record subsequent thereto is the report 
of a July 1998 outpatient visit. 

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for PTSD subsequent 
to 1997.  After obtaining the proper 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder copies of treatment records 
from those facilities identified by the 
veteran, which have not already been 
associated with the claims folder.

2.  The RO should schedule the veteran 
for appropriate examination in order to 
determine the current severity of his 
service-connected PTSD.  The veteran 
should be advised of the consequences of 
a failure to report for the scheduled 
examination, including the potential 
denial of his claim under the provisions 
of 38 C.F.R. § 3.655 (2000).  All 
appropriate tests and studies, to include 
psychological testing, should be 
performed and all findings must be 
reported in detail.  The examiner should 
review the claims file, to include a copy 
of this REMAND, prior to completion of 
the examination.  The examiner should 
also be furnished with a copy of the 
general rating formula for mental 
disorders contained in the rating 
schedule of 38 C.F.R. § 4.130 (2000) and 
comment on the presence or absence of the 
symptoms listed in that formula for the 
70 percent and the 100 percent rating.  
The examiner should also be provided with 
the general rating formula for mental 
disorders contained in the rating 
schedule at 38 C.F.R. § 4.132, prior to 
November 7, 1996.  The examiner is 
requested to assign a numerical code 
under the GAF scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders, and to express an  
opinion as to the severity of the 
veteran's PTSD.  It is also asked that 
the examiner comment as to whether the 
psychiatric disorder has worsened, has 
improved, or has remained essentially the 
same since the 1997 examination.

3.  The RO should contact the veteran and 
inquire as to whether or not he desires 
to have a hearing before a member of the 
Board at the RO.  He should be informed 
of the requirement that he send a letter 
indicating that he is waiving an in-
person BVA hearing and electing a BVA 
video conference hearing if it is to his 
advantage should he desire a video 
conference hearing.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND.  If they are not, the RO should 
implement corrective procedures.

5.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and be given a 
reasonable period of time in which to 
respond.

By this REMAND, the Board intimates no opinion as to the 
final outcome of this case.  No action is required of the 
veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


